Citation Nr: 0522661	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired eye 
disability.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.

5.  Entitlement to service connection for an erectile 
dysfunction.

6.  Entitlement to service connection for asymptomatic 
cholelithiasis.

7.  Entitlement to service connection for a throat disorder.

8.  Entitlement to service connection for muscle problems.

9.  Entitlement to service connection for joint problems.

10.  Entitlement to service connection for skin rashes.

11.  Entitlement to service connection for aortic aneurysm as 
secondary to a heart disorder.

12.  Entitlement to an effective date earlier than July 23, 
2001, for the award of a 100 percent rating for asbestosis.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 rating 
decisions by the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The case 
was remanded in November 2004 to allow the veteran an 
opportunity to present testimony at a personal hearing; 
however, he withdrew his request in May 2005.

The Board notes that in correspondence dated in May 2002 the 
veteran asserted that a 60 percent rating or higher was 
warranted from the date of his initial claim on January 7, 
2000.  Therefore, the earlier effective date issue for 
appellate review in this case includes whether higher 60 or 
100 percent ratings are warranted prior to July 23, 2001.  
The veteran has been adequately notified of the reasons and 
bases for the presently assigned effective date.

The Board also notes that the veteran has raised the issue of 
entitlement to waiver of VA loan guaranty indebtedness.  
Although notes in the claims file indicate his correspondence 
was referred to the RO in Newark, New Jersey, there is no 
indication in the file that the matter was considered by that 
office.  Therefore, the issue is referred to the RO for 
appropriate action.  The Board notes that unless 
documentation is included in the claims file demonstrating VA 
action on the claim a remand may be required to compel 
adjudication.

The service connection issues on appeal are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  On January 7, 2000, the RO received the veteran's initial 
claim for entitlement to service connection for asbestosis. 

3.  In a March 2001 rating decision the RO established 
service connection for asbestosis and assigned a 30 percent 
rating effective from January 7, 2000.

4.  In an April 2002 rating decision the RO granted an 
increased 100 percent rating for asbestosis effective from 
July 23, 2001.

5.  The veteran's service-connected asbestosis prior to July 
23, 2001, was manifested by post-treatment pulmonary function 
testing with forced vital capacity in one second of (FVC) of 
70 percent predicted, without evidence of FVC of 50 to 64 
percent predicted, Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 
55 percent predicted, maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or a necessity for 
outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 23, 
2001, for the award of a 100 percent rating for asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.400, 4.97 Diagnostic Code 6833 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim in January 2002 and May 2005.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
April 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

VA's General Counsel has also held that if, as here, in 
response to a decision notice on a claim for which VA has 
already given the section 5103(a) notice, a notice of 
disagreement is received that raises a new issue, section 
5103(a) does not require VA to provide additional notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03 (Dec. 22, 2003).

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to this issue have been requested or 
obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in August 2001.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination of the issue addressed in this decision.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(b)(2)(i), (r) (2004).  

An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  In determining whether or 
not an increase was factually ascertainable during the year 
prior to receipt of an increased rating claim, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 
442 (1999).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2004).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2004).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Id. at 126.  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule provides ratings for asbestosis with 
forced vital capacity in one second of (FVC) of 75 to 85 
percent predicted, or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 
to 80 percent predicted (10 percent); with FVC of 65 to 74 
percent, or a DLCO (SB) of 56 to 65 percent predicted 
(30 percent); with FVC of 50 to 64 percent predicted, or DLCO 
(SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) (60 percent); or with FVC of less than 50 percent of 
predicted value, or a DLCO (SB) of less than 40 percent of 
predicted, or a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or a necessity for outpatient oxygen 
therapy (100 percent).  38 C.F.R. § 4.97, Diagnostic Code 
6833 (2004).

In a published notification of the final rule revising rating 
criteria for respiratory disabilities effective from October 
7, 1996, VA noted pulmonary function testing for such 
disorders should be conducted post bronchodilator therapy.  
It was noted the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria 
recommended testing for pulmonary function after optimum 
therapy and that the results of such tests reflected the best 
possible functioning of an individual and were the figures 
used as the standard basis of comparison of pulmonary 
function.  Using this standard testing method also assured 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).

In this case, the record shows that on January 7, 2000, the 
RO received the veteran's initial claim for entitlement to 
service connection for asbestosis.  Private medical records 
dated in June 1998 were submitted at that time that included 
pulmonary function tests with pre-treatment FVC of 62 percent 
predicted and post-treatment FVC of 70 percent predicted.  In 
a March 2001 rating decision the RO established service 
connection for asbestosis and assigned a 30 percent rating 
effective from January 7, 2000, the date of receipt of the 
veteran's claim.  In correspondence received on July 3, 2001, 
the veteran expressed his intent to appeal the assignment of 
a 30 percent rating.  

VA medical records dated in December 2000 show X-rays 
revealed the veteran's lungs were clear.  The 
cardiomediastinal silhoutte was normal.  Subsequent treatment 
records note diagnoses of heart valve disease and 
hypertension without opinion as to etiology.  

In correspondence received by the RO on July 23, 2001, the 
veteran asserted that a rating higher than 30 percent was 
warranted based upon a pre-treatment FVC finding of 62 
percent.  VA examination on August 15, 2001, revealed post-
treatment FVC findings of 36 percent predicted.  In an April 
2002 rating decision the RO granted an increased 100 percent 
rating for asbestosis effective from July 23, 2001.  In 
correspondence dated in May 2002 the veteran asserted that a 
60 percent rating or higher was warranted from the date of 
his initial claim on January 7, 2000.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected asbestosis prior to July 23, 
2001, was manifested by post-treatment FVC of 70 percent 
predicted.  There is no competent evidence of FVC of 50 to 64 
percent predicted, DLCO (SB) of 40 to 55 percent predicted, 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), an episode of acute 
respiratory failure, or a necessity for outpatient oxygen 
therapy.  

Although the veteran believes his respiratory disability was 
more severe that indicated by the June 1998 pulmonary 
function test findings he submitted in support of his claim, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  It 
is also significant to note that VA has found as a matter of 
policy that pulmonary function testing for respiratory 
disorders should be conducted post bronchodilator therapy.  
See 61 Fed. Reg. at 46723.  There is no competent evidence 
demonstrating the veteran's asbestosis was more severely 
disabling nor is it factually ascertainable that a higher 
schedular evaluation was warranted prior to July 23, 2001.  
Therefore, entitlement to an earlier effective date is not 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an effective date earlier than July 23, 2001, 
for the award of a 100 percent rating for asbestosis is 
denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his claims and of 
which parties were expected to provide such evidence by 
correspondence dated in January 2002 and May 2005.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2004).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and 
indicates the claimed disability or symptoms may be 
associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  

In this case, the veteran claims he has an acquired eye 
disability, a heart disorder, hypertension, gastroesophageal 
reflux disease, an erectile dysfunction, asymptomatic 
cholelithiasis, throat disorder, muscle problems, joint 
problems, skin rashes, and an aortic aneurysm secondary to a 
heart disorder that were either onset during active service 
or developed because of his asbestosis.  The Board notes 
service medical records show a heart murmur was detected in 
September 1957 and that service connection has been 
established for asbestosis.  As these matters have not been 
addressed by VA examination, the Board finds additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following:  

1.  The veteran should be scheduled for 
an examination, by an appropriate medical 
specialist(s), for opinions as to whether 
there is at least a 50 percent 
probability or greater that any present 
acquired eye disability, heart disorder, 
hypertension, gastroesophageal reflux 
disease, erectile dysfunction, 
asymptomatic cholelithiasis, throat 
disorder, muscle problems, joint 
problems, skin rashes, or aortic aneurysm 
were either onset during active service 
or developed because of a service-
connected disability.  The claims folder, 
and any original VA medical treatment 
records, must be available to, and 
reviewed by, the examiner(s).  

2.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed.  If the benefits sought remain 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


